Exhibit 10.20

EATON VANCE CORP.
1999 RESTRICTED STOCK PLAN
Restatement No. 1 (effective January 18, 2005)

1.          Definitions. As used in this Eaton Vance Corp. 1999 Restricted Stock
Plan the following terms shall have the following meaning:

            Affiliate means any corporation, partnership, limited liability
company, business trust or other entity controlling, controlled by or under
common control with the Company.

            Award means any grant or sale pursuant to the Plan of Restricted
Stock.

            Award Agreement means an agreement between the Company and the
recipient of an Award, setting forth the terms and conditions of the Award.

Board means the Company’s Board of Directors.

Code means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions and regulations and other guidance issued thereunder.

            Committee means the Compensation Committee of the Board, or such
other Board committee as may be appointed by the Board to administer the Plan
pursuant to Section 5. The Committee shall consist solely of two or more
Directors of the Company.

          Company means Eaton Vance Corp., a Maryland corporation, or any
successor corporation.

          Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time. References to any provision of the Exchange Act shall be
deemed to include successor provisions thereto and regulations and other
guidance issued thereunder.

Grant Date means the date on which an Award is granted.

Market Value means the closing price on the New York Stock Exchange for the
Shares for any date.

Participant means any recipient of an Award.

Plan means this 1999 Restricted Stock Plan, as amended or restated from time to
time.

Qualified Performance-Based Award means an Award which the Committee shall have
designated at grant as intended to provide “performance-based compensation”
within the meaning of Code Section 162(m) or which, although not so designated,
the Committee believes provides “performance-based compensation” as so defined
and was granted to a person who is or the Committee determines is reasonably
likely to become a “covered employee” within the meaning of Code Section 162(m).

            Qualified Member means a member of the Committee who is a
“non-employee director” within the meaning of Rule 16b-3(b)(3) and an “outside
director” within the meaning of Treasury Regulation 1.162-27(e)(3) under Code
Section 162(m).

            Restricted Stock means a grant or sale of Shares to a Participant
pursuant to this Plan which Shares are subject to a Risk of Forfeiture.

109

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

            Restriction Period means the period of time during which any grant
or sale of Restricted Stock, or portion thereof, remains subject to a Risk of
Forfeiture, as described in Section 8(d) and the applicable Award Agreement.

            Risk of Forfeiture means a limitation on the right of the
Participant to retain an Award of Shares, including a right in the Company to
reacquire the Shares at less than their then Market Value, arising because of
the occurrence or non-occurrence of specified events or conditions.

            Rule 16b-3 means Rule 16b-3, as from time to time in effect and
applicable to the Plan and any Participant, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

            Shares means shares of Non-Voting Common Stock of the Company or
such other securities as may be substituted or resubstituted therefor pursuant
to Section 4.

2.          Purpose.  The purpose of the Plan is to advance the interests of the
Company by strengthening the ability of the Company and its Affiliates to
attract, retain and motivate key employees by providing them with an opportunity
to purchase Shares and thus participate in the ownership of the Company,
including the opportunity to share in any appreciation in the value of such
Shares.  It is intended that the Plan will strengthen the mutuality of interest
between such persons and the stockholders of the Company.

3.          Effective Date. The Plan is effective on October 13, 1999, the date
it was adopted by the Board, and was approved by the voting stockholders of the
Company on November 1, 1999.  This Restatement No. 1 was adopted by the Board
and approved by the voting stockholders on December 15, 2004, and is effective
on January 18, 2005.  Awards granted prior to receipt of stockholder approval
are expressly conditioned upon voting stockholder approval.

4.          Stock Subject to the Plan; Adjustments.

             (a)          Shares Reserved. Subject to adjustment as hereinafter
provided, the total number of Shares reserved for issuance in connection with
Awards under the Plan shall be 2,000,000.  No Award may be granted if the number
of Shares to which such Award relates, when added to the number of Shares
previously issued under the Plan, exceeds the number of Shares reserved under
this Section 4(a).  Shares issued under the Plan shall be counted against this
limit in the manner specified in Section 4(b).

             (b)          Manner of Counting Shares.  If any Shares subject to
an Award are forfeited, canceled, exchanged, or surrendered or such Award is
settled in cash or otherwise terminates without the Participant’s retention of
the Shares covered by the Award, including (i) the number of Shares withheld in
payment of any tax obligation relating to the grant of such Award and (ii) the
number of Shares equal to the number surrendered in payment of any tax
obligation relating to the lapse of the Restriction Period applicable to an
Award, such number of Shares will again be available for Awards under the Plan. 
The Committee may make determinations and adopt regulations for the counting of
Shares relating to any Award to ensure appropriate counting, avoid double
counting (in the case of a substitute Award), and provide for adjustments in any
case in which the number of Shares actually distributed differs from the number
of Shares previously counted in connection with such Award.

             (c)          Type of Shares Distributable.  Any Shares of
Restricted Stock delivered may consist, in whole or in part, of authorized and
unissued Shares or Shares reacquired by the Company through purchase in the open
market or in private transactions.

110

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

             (d)          Adjustments.  In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Shares, or other property) which is unusual and non-recurring, or any
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event affects the Shares, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, adjust (i) any or all of the number and
kind of Shares which may thereafter be issued in connection with Awards and (ii)
where the Risk of Forfeiture applicable to any then outstanding Restricted Stock
is a right to repurchase such Restricted Stock, the price at which the Company
may repurchase such Restricted Stock.  In addition, the Committee is authorized
to make adjustments in the terms and conditions of, and any criteria and
performance objectives or goals included in, Awards in recognition of unusual or
non-recurring events (including events described in the preceding sentence, as
well as acquisitions and dispositions of assets or all or part of businesses)
affecting the Company or any Affiliate or any business unit, or the financial
statements thereof, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations, or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, an
Affiliate, or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that, unless otherwise determined
by the Committee, no such adjustment shall be made in respect of a Qualified
Performance-Based Award if and to the extent that such adjustment would cause
such Qualified Performance-Based Award to provide other than “performance-based
compensation” within the meaning of Code Section 162(m).

5.          Administration.

             (a)          Authority of the Committee.  The Plan shall be
administered by the Committee.  The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan;

                           (i)          to select key employees of the Company
or any of its Affiliates (including directors who are such employees) to whom
Awards may be granted;

                           (ii)         to determine the number of Shares of
Restricted Stock to be granted to key employees, the terms and conditions of any
Award granted (including the Restriction Period and the conditions relating to
transferability and the applicable Risk of Forfeiture, and waivers or
accelerations thereof, based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with any Award granted to a key employee;

                           (iii)        to determine the form, terms and
conditions of each Award Agreement;

                           (iv)        to adopt, amend, suspend, waive, and
rescind such rules and regulations and appoint such agents as the Committee may
deem necessary or advisable to administer the Plan;

                           (v)         to correct any defect or supply any
omission or reconcile any inconsistency in the Plan and to construe and
interpret the Plan and any Award, rules and regulations, Award Agreement, or
other agreement or instrument hereunder; and

                           (vi)        to make all other decisions and
determinations as may be required under the terms of the plan or as the
Committee may deem necessary or advisable for the administration of the Plan.

Other provisions of the Plan notwithstanding, the Board may perform any function
of the Committee under the Plan, including for the purpose of ensuring that
transactions under the Plan by Participants who are then subject to Section 16
of the Exchange Act in respect of the Company are exempt under Rule 16b-3.  In
any case in which the Board is performing a function of the Committee under the
Plan, each reference to the Committee herein shall be deemed to refer to the
Board, except where the context otherwise requires.

111

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

             (b)          Manner of Exercise of Committee Authority.  At any
time that a member of the Committee is not a Qualified Member, any action of the
Committee relating to an Award to be granted to a key employee who is then
subject to Section 16 of the Exchange Act in respect of the Company, or relating
to a Qualified Performance-Based Award, may be taken either (i) by a
subcommittee composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members.  Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan.  Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Affiliates, Participants, any person
claiming any rights under the Plan from or through any Participant, and
stockholders of the Company.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or managers of the Company or any Affiliate the authority, subject
to such terms as the Committee shall determine, to perform administrative
functions and such other functions as the Committee may determine, to the extent
permitted under applicable law and, with respect to any Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company, to the
extent performance of such function will not result in a subsequent transaction
failing to be exempt under Rule 16b-3(d).

             (c)          Limitation of Liability.  Each member of the Committee
shall be entitled in good faith to rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company or any Affiliate, the Company’s independent certified public
accountants, or other professional retained by the Company to assist in the
administration of the plan.  No member of the Committee, nor any officer or
employee of the Company acting on behalf of the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Committee and any officer
or employee of the Company acting on their behalf shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action, determination, or interpretation.

6.          Duration of the Plan.  This Plan shall terminate ten years from the
original effective date hereof, unless terminated earlier pursuant to Section
12, and no Awards  may be granted thereafter.

7.          Authorization and Eligibility.  Pursuant and subject to the terms of
this Plan, the Committee may grant from time to time and at any time prior to
the termination of the Plan one or more Awards to any employee of one or more of
the Company and its Affiliates (including any director who is such an
employee).  No employee shall have any claim to be granted an Award under the
Plan, however, and there is no obligation for uniformity of treatment of
employees.  Further, no employee shall be granted Awards covering more than
400,000 Shares (subject to adjustment as provided in Section 4(d)) in any fiscal
year of the Company.

8.          Terms and Conditions Applicable to All Awards.

                           (a)     Purchase Price.  Shares of Restricted Stock
shall be issued under the Plan for such consideration, in cash, other property
or services, as is determined by the Committee.

112

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

                           (b)     Issuance of Certificates.  Each Participant
receiving an Award of Restricted Stock, subject to subsection (c) below, shall
be issued a stock certificate in respect of such shares of Restricted Stock. 
Such certificate shall be registered in the name of such Participant, and, if
applicable, shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award substantially in the following form:

 

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions (including, without
limitation, the right of Eaton Vance Corp. to repurchase the shares) of the
Eaton Vance Corp. 1999 Restricted Stock Plan and an Award Agreement entered into
by the registered owner and Eaton Vance Corp.  Copies of such Plan and Agreement
are on file in the offices of Eaton Vance Corp.

                           (c)     Escrow of Shares.  The Committee may require
that the stock certificates evidencing shares of Restricted Stock be held in
custody by a designated escrow agent (which may but need not be the Company)
until the restrictions thereon shall have lapsed, and that the Participant
deliver a stock power, endorsed in blank, relating to the Shares covered by such
Award.

                           (d)     Restrictions and Restriction Period.  During
the period or periods established by the Committee and set forth in the Award
Agreement, i.e., the Restriction Period, each Award of Restricted Stock shall be
subject to limitations on transferability and a Risk of Forfeiture (which may
take the form of a right of the Company to repurchase the Restricted Stock for
such consideration, if any, as the Committee shall have determined at grant)
arising on the basis of such conditions related to the continuation of
employment or the attainment of performance goals or otherwise as the Committee
may determine. Any such Risk of Forfeiture may be waived, or the Restriction
Period shortened, at any time by the Committee on such basis as it deems
appropriate.

                           (e)     Rights Pending Lapse of Risk of Forfeiture. 
Except as otherwise provided in the Plan, at all times prior to lapse of the
Risk of Forfeiture applicable to, or forfeiture or repurchase of, an Award of
Restricted Stock, the Participant shall have all of the rights of a stockholder
of the Company as to such Shares, including the right to receive any dividends
paid with respect to the Shares.  The Committee, as determined at the time of an
Award, may permit or require the payment of cash dividends to be deferred and,
if the Committee so determines, reinvested in additional Restricted Stock to the
extent Shares are available under Section 4.

                           (f)     Effect of Termination of Employment or
Association.  Unless otherwise determined by the Committee at or after grant and
subject to the applicable provisions of the Award Agreement, upon termination of
a Participant’s employment or other association with the Company and its
Affiliates for any reason during the Restriction Period, all shares of
Restricted Stock still subject to Risk of Forfeiture shall be forfeited or
subject to repurchase; provided, however, that military or sick leave shall not
be deemed a termination of employment or other association, if it does not
exceed the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract.

                           (g)     Lapse of Restrictions.  Subject to Section 11
below (relating to satisfaction of withholding obligations), if and when the
Risk of Forfeiture expires without a prior forfeiture of the Restricted Stock,
the certificates for such shares shall be delivered to the Participant promptly
if not theretofore so delivered.

                           (h)     Non-Transferability.  No Award shall be
transferable by the Participant otherwise than by will or the laws of descent
and distribution.

                           (i)     Buyouts.  The Committee or its delegate may
at any time offer to buy out any outstanding Award for a payment in cash, Shares
or other property based on such terms and conditions as the Committee shall
determine.

113

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

9.          Awards to Participants Outside the United States.  The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that such Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States.  An Award may be modified
under this Section 9 in a manner that is inconsistent with the express terms of
the Plan, so long as such modifications will not contravene any applicable law
or regulation.

10.          Additional Requirements of Qualified Performance-Based Awards.  In
addition to or in lieu of a Risk of Forfeiture based on the provisions of
Section 8(d) above, the retention of any Qualified Performance-Based Award shall
be contingent upon achievement of a pre-established performance goal or goals
and other terms set forth in this Section 10.

 

(a)

Performance Goals Generally.  The performance goals for such Award shall include
one or more business criteria and may (but need not) include a targeted level or
levels of performance with respect to each such criterion, as specified by the
Committee consistent with this Section 10, which level may also be expressed in
terms of a specified increase or decrease in the particular criteria compared to
a past period.  Performance goals shall be objective and shall otherwise meet
the requirements of Code Section 162(m), including the requirement that the
outcome of performance goals be “substantially uncertain” at the time
established.  The Committee may determine that such Award shall be granted upon
achievement of any one performance goal or that two or more of the performance
goals must be attained as a condition to vesting or delivery of Shares or
retention or non-forfeiture of such Award.  Performance goals may differ for
separate Awards granted to any one Participant or to different Participants, and
may be different for performance periods.

 

 

 

 

(b)

Business Criteria.  One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, Affiliates,
business units, funds or ventures of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Award:  (1) earnings per
share; (2) revenues; (3) cash flow; (4) cash flow return on investment; (5)
return on assets, return on investment, return on capital, or return on equity;
(6) identification and/or consummation of investment opportunities or completion
of specified projects in accordance with corporate business plans; (7) operating
margin; (8) net income, net operating income, pretax earnings, pretax earnings
before interest and depreciation and amortization, pretax operating earnings
after interest expense and before incentives and service fees and extraordinary
or special items, or operating earnings; (9) total stockholder return; (10)
commissions paid or payable to certain marketing personnel which are subjected
to the Participant’s customary override commissions; (11) any of the above goals
as compared to the performance of a published or special index deemed applicable
by the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or other indexes or groups of comparable companies referenced in the
Company’s annual report on Form 10-K in respect to Item 401(l) of Regulation
S-K; (12) new exchange fund assets acquired during a performance period; (13)
the value of all financial assets resulting from an extraordinary acquisition of
assets; and (14) the performance of one or more of the Eaton Vance funds as
compared to a peer group or index or other benchmark deemed applicable by the
Committee.  The specific performance goal or goals established by the Committee
with respect to such Award or the terms of the Award Agreement shall be subject
to adjustment by the Committee for any change in law, regulations and
interpretations occurring after the grant date of the Award so as to enable all
compensation to a Covered Employee attributable to the Award to constitute
“performance-based compensation” within the meaning of Code Section 162(m).

 

 

 

 

(c)

Timing For Establishing Performance Goals.  Achievement of performance goals in
respect of such Award shall be measured over the applicable performance period. 
Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Award, or at such other
date as may be required or permitted for “performance-based compensation” under
Code Section 162(m).

114

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

 

(d)

Special Definitions.  For purposes of this Section:  “performance period” means
the period over which an applicable performance goal or goals must be met;
“extraordinary acquisition of assets” means an unusual or nonrecurring event
affecting the Company or any Affiliate, or any business division or unit or the
financial statements of the Company or any Affiliate, involving the acquisition
of new financial assets to be managed or administered for advisory or other fees
by any Affiliate or any business division or unit, such as the acquisition of
investment companies or partnerships (or their assets) previously managed by
other persons, the acquisition of other investment advisory or management firms
(or their assets) or the formation of joint ventures, partnerships or similar
entities with other firms, provided that such fees shall be based upon such
assets and payable to the Affiliate or business division or unit upon
consummation of the transaction (but the formation of new investment companies
or partnerships by the Company or any Affiliate or the acquisition of new
private accounts to be managed by the Company or any Affiliate in the ordinary
course of its business shall not constitute an extraordinary acquisition of
assets); and “new exchange fund assets” means all financial assets acquired
during a performance period resulting from the private offering of shares or
units of one or more exchange funds offered and managed by any Affiliate or
Affiliates of the Company, including all qualifying assets acquired by an
exchange fund during a performance period to ensure the nontaxability of the
exchange of contributed securities for shares or units of the fund (with all
financial assets acquired by an exchange fund during a performance period valued
as at the close of business on the exchange date, using the valuation of such
assets employed by the fund at such date).

11.          Withholding Taxes, Delivery of Shares.  Each Award, and the
Company’s (and any escrow holder’s) obligation to deliver Shares at any time at
or after the grant of an Award, shall be subject to the Participant’s
satisfaction of all applicable federal, state and local income and employment
tax withholding obligations which may at grant or thereafter from time to time
arise.  The Participant may satisfy the obligations by electing (a) to make a
cash payment to the Company, or (b) if authorized by the Committee in the Award
Agreement, to have the Company withhold Shares with a value equal to the minimum
amount required to be withheld, or (c) if authorized by the Committee in the
Award Agreement, to deliver to the Company Shares owned by the Participant for
at least six (6) months with a value equal to the minimum amount required to be
withheld.  The value of Shares to be withheld or delivered shall be based on the
Market Value on the date the amount of tax to be withheld is to be determined. 
The Participant’s election to have Shares withheld for this purpose will be
subject to the following restrictions:  (1) the election must be made prior to
the date the amount of withholding tax is to be determined, (2) the election
must be irrevocable, and (3) the election will be subject to the disapproval of
the Committee.

12.          Termination or Amendment of Plan.  The Board may at any time
terminate the Plan or make such changes in or additions to the Plan as it deems
advisable without further action on the part of the shareholders of the Company,
provided that no such termination or amendment shall adversely affect or impair
any then outstanding Award without the consent of the Participant holding that
Award.

115

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

13.          Change of Control - Automatic Lapse of Restrictions. 
Notwithstanding anything to the contrary herein, the Board or the Committee
shall include in the Award Agreement for each Award granted under this Plan the
following provision, and such inclusion may be effected by incorporating this
provision by reference to this Section 13:

 

This Award shall be fully and immediately vested, and the Shares covered hereby
no longer subject to any restriction or forfeiture, upon the occurrence of a
Change of Control of the Company; provided, however, that if this Award is a
Qualified Performance-Based Award, there shall be no such full vesting unless
and until the earlier of (A) the attainment of the performance goal or goals set
forth in the Award Agreement or (B) when the Participant is no longer a “covered
employee” within the meaning of Code Section 162(m).  A “Change of Control”
shall mean:

 

 

 

(a)     The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (i) the then
outstanding non-voting common stock of the Company (the “Non-Voting Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Company
Voting Securities”); provided, that any acquisition by (x) the Company or any of
its subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Company Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 25% or more of the Company Voting Securities,
shall not constitute a Change of Control; and provided, further, that the
provisions of this subsection (a) shall apply whether or not the Company Voting
Securities or the Non-Voting Stock is registered or required to be registered
under the Exchange Act; or 

 

 

 

(b)     Individuals who, as of the date hereof, constitute the Company’s Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board, provided, that any individual becoming a director of
the Company (“Director”) subsequent to the date of the Award whose election or
nomination for election by the Company’s shareholders, was approved by at least
a majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of the Regulation 14A promulgated under the Exchange Act); or

 

 

 

(c)     Approval by the shareholders of the Company of a reorganization, merger
or consolidation (a “Business Combination”), in each case with respect to which
all or substantially all of the individuals and entities who won the respective
beneficial owners of the Non-Voting Stock and of the Company Voting Securities
immediately prior to such Business Combination will not, following such Business
Combination, beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding non-voting stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation or other entity resulting from the
Business Combination in substantially the same proportion as their ownership
immediately prior to such Business Combination of the Non-Voting Stock and
Company Voting Securities, as the case may be; or 

 

 

 

(d)     Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company, or (ii) a sale or other disposition
of all or substantially all of the assets of the Company, or (iii) a sale or
disposition of Eaton Vance Management (or any successor thereto) or of all or
substantially all of the assets of Eaton Vance Management (or any successor
thereto), or (iv) an assignment by any direct or indirect investment adviser
subsidiary of the Company of investment advisory agreements pertaining to more
than 50% of the aggregate assets under management of all such subsidiaries of
the Company, in the case of (ii), (iii) or (iv) other than to a corporation or
other entity with respect to which, following such sale or disposition or
assignment, more than 60% of, respectively, the outstanding non-voting stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners of the Non-Voting Stock and Company Voting Securities
immediately prior to such sale, disposition or assignment in substantially the
same proportion as their ownership of the Non-Voting Stock and Company Voting
Securities, as the case may be, immediately prior to such sale, disposition or
assignment.

116

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

 

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

 

               (1)     The acquisition, holding or disposition of Company Voting
Securities deposited under the Voting Trust Agreement dated as of October 30,
1997, as amended, or of the voting trust receipts issued therefor, or any change
in the persons who are voting trustees thereunder, or the acquisition, holding
or disposition of Company Voting Securities deposited under any subsequent
replacement voting trust agreement or of the voting trust receipts issued
therefor, or any change in the persons who are voting trustees under any such
subsequent replacement voting trust agreement; provided, that any such
acquisition, disposition or change shall have resulted solely by reason of the
death, incapacity, retirement, resignation, election or replacement of one or
more voting trustees.

 

 

 

               (2)     Any termination or expiration of a voting trust agreement
under which Company Voting Securities have been deposited or the withdrawal
therefrom of any Company Voting Securities deposited thereunder, if all Company
Voting Securities and/or the voting trust receipts issued therefor continue to
be held thereafter by the same persons in the same amounts, or if
contemporaneously there shall be a Business Combination or change in the
capitalization of the Company as described in clause (3) below. 

 

 

 

               (3)     A Business Combination or change in the capitalization of
the Company pursuant to which the holders of the Non-Voting Stock of the Company
become holders of voting securities of the Company or of the corporation or
other entity resulting from such Business Combination, in substantially the same
proportion as their ownership of Non-Voting Stock immediately prior to such
Business Combination or change in capitalization.

14.          General Provisions.

                    (a)          Compliance with Legal and Exchange
Requirements.  The Plan, the granting of Awards thereunder, and the other
obligations of the Company under the Plan and any Award Agreement, shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as way be required.  The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange listing or registration
or qualification of such Shares or other required action under any state,
federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations.

                    (b)          Compliance with Code Section 162(m) and Rule
16b-3.  If any provision of the Plan or any Award Agreement relating to a
Qualified Performance-Based Award or to a person subject to Section 16 of the
Exchange Act does not comply or is inconsistent with the requirements of Code
Section 162(m) or Rule l6b-3, such provision shall be construed or deemed to be
amended or to be null and void to the extent necessary to conform to such
requirements.  The foregoing shall not apply in the event of any noncompliance
or inconsistency between a provision of an Award Agreement relating to a
Qualified Performance-Based Award and the requirements of Code Section 162(m) if
the Award Agreement expressly so provides.

                    (c)          No Right to Continued Employment.  Neither the
Plan nor any action taken thereunder shall be construed as giving any employee
the right to be retained in the employ of the Company or any of its Affiliates,
nor shall it interfere in any way with the right of the Company or any of its
Affiliates to terminate any employee’s employment at any time.  

117

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20

                    (d)          Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor its submission to the voting stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board to adopt each other incentive arrangements as it may deem
desirable, including the granting of restricted stock, stock options and other
awards otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

                    (e)          Governing Law.  The validity, construction, and
effect of the Plan, any rules and regulations relating to the Plan, and any
Award Agreement shall be determined in accordance with the laws of the
Commonwealth of Massachusetts, without giving effect to principles of conflicts
of laws, and applicable federal law.

118

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------